      Case 2:20-cv-00234-RMP     ECF No. 13   filed 06/26/20   PageID.157 Page 1 of 3


1
                                                                          FILED IN THE

2                                                                     U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON




3                                                                Jun 26, 2020
                                                                     SEAN F. MCAVOY, CLERK


4

5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
6

7     ENGIE INSIGHT SERVICES, INC.,
      doing business as Engie Impact,            NO: 2:20-CV-234-RMP
8     formerly doing business as Ecova,
      Inc.,                                      STIPULATED PRELIMINARY
9                                                INJUNCTION
                               Plaintiff,
10
            v.
11
      CINDY MARIE STANNARD,
12
                               Defendant.
13

14                    STIPULATED PRELIMINARY INJUNCTION

15         WHEREAS, on June 23, 2020, Plaintiff ENGIE Insight Services Inc., d/b/a

16   ENGIE Impact (“ENGIE Impact”) filed a Motion for Temporary Restraining Order

17   and Preliminary Injunction (the “TRO Motion”);

18         WHEREAS, on June 25, 2020, Defendant turned over to a courier hired by

19   ENGIE Impact the following company-issued devices (the “Company Devices”),

20   the return of which was part of the requested relief sought by the TRO Motion: (a)

21



     STIPULATED PRELIMINARY INJUNCTION ~ 1
      Case 2:20-cv-00234-RMP         ECF No. 13   filed 06/26/20   PageID.158 Page 2 of 3


1    ThinkPad laptop with tag SPO170519-L; (2) black iPhone XR; and (3) iPad with

2    tag 190971;

3          WHEREAS, the TRO Motion is currently scheduled for a telephonic hearing

4    on June 29, 2020, at 10:00 a.m.; and

5          WHEREAS, the parties now wish to stipulate to the issuance of a Stipulated

6    Preliminary Injunction as set forth herein and agree to request the Court so order:

7          THEREFORE, the parties stipulate and agree as follows:

8          1.      Scope of Application. This Stipulated Preliminary Injunction applies

9    to Defendant Cindy Marie Stannard and any persons or entities in active concert or

10   participation with her who receive notice of this Stipulated Preliminary Injunction

11   after its entry by the Court.

12         2.      Duration. This Stipulated Preliminary Injunction shall remain in

13   effect until such time as the Court modifies or dissolves it.

14         3.      Non-Disclosure. Stannard shall comply with the non-disclosure

15   obligations in the Confidentiality, Non-Solicitation, and Invention Assignment

16   Agreement (hereafter the “NDA”) attached hereto as Appendix A. Specifically,

17   Stannard, and any person in active concert or participation with her, are enjoined

18   from disclosing any “Confidential Information,” as that term is defined in

19   Paragraph 1 of the NDA, to others or from using the Confidential Information for

20   her own benefit or for the benefit of others.

21



     STIPULATED PRELIMINARY INJUNCTION ~ 2
      Case 2:20-cv-00234-RMP      ECF No. 13    filed 06/26/20   PageID.159 Page 3 of 3


1          4.     Preservation of Information/Accounting. Stannard is directed to

2    preserve, but not access, any Confidential Information of ENGIE Impact that was

3    not on the Company Devices and that remains in her possession, custody, or

4    control. Within five business days of this Order, Stannard shall provide ENGIE

5    Impact with a written accounting of this Confidential Information, if any, or

6    provide a written statement that no Confidential Information remains in her

7    possession, custody, or control.

8          5.     Cooperation. If Stannard reports that ENGIE Impact Confidential

9    Information remains in her possession, custody, or control under Paragraph 4 of

10   this Order, she is to cooperate with ENGIE Impact in taking any other appropriate

11   and reasonable steps to allow ENGIE Impact to recover the Confidential

12   Information in a manner that preserves the Confidential Information while

13   removing it from Stannard’s continued possession, custody, and control.

14         6.     Further Injunctive Relief. If necessary, this Stipulated Preliminary

15   Injunction may be enforced by seeking relief from this Court by way of a motion for

16   contempt for breach.

17         IT IS SO ORDERED. The District Court Clerk is directed to enter this

18   Order and provide copies to counsel.

19         DATED June 26, 2020.

20                                              s/ Rosanna Malouf Peterson
                                             ROSANNA MALOUF PETERSON
21                                              United States District Judge



     STIPULATED PRELIMINARY INJUNCTION ~ 3
